DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on April 22, 2022
 is acknowledged.
Claims 1-3 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 22, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:
A period is needed at the end of the claim
Clarity to “Formula (A)” in the last section of the claim is needed, as it is labeled simply “(A)”, possible correction is to read “Formula A”
Pg. 2 Line 13 should begin with a lower case letter “a”.  Appropriate correction is required.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Specifically, the composition and microstructure are claimed, and not mentioned at all in the abstract.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 4, claim 4 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the two diagonal lines are related.  As presently recited they can be any two diagonal lines in the field (i.e. including very short lines in two of the corners); Fig. 11 shows each line to connect opposite corners and then cross the other in the middle of the visual field.  It is not presently definite how these two lines are related.  At a minimum the difference in line lengths would impact the resulting cementite measurements, resulting in different results for different lines; which render this indefinite.  For purposes of examination, Fig. 11 shall be interpreted as the intent of the claim language regarding two diagonal lines.

Regarding claim 5, claim 5 is rejected for its incorporation of the above due to its dependence on claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0147224 A1), hereinafter Kato, as evidenced by Satyendra (“Nitrogen in Steels”, copy printed on May 18, 2022 provided herein by the examiner for reference).

Regarding claims 4 and 5, Kato teaches a steel for wheel, particularly a railway wheel ([0092]), consisting in mass percentage of: C: 0.65-0.84%, Si: 0.4-1.0%, Mn: 0.5-1.40%, Cr: 0.02-0.13%, S: ≤ 0.04%. P: ≤ 0.05%, Al: ≤ 0.20%, V: 0.02-0.12%, balance Fe & impurities ([0142]; [0089]), produced by an electric furnace ([0147]).  Satyendra teaches these impurities include nitrogen at 70-110 ppm when produced by electric steel making (like that of Kato) as an impurity (Pg. 3 [2]).  The compositional proportions disclosed by Kato as evidenced by Satyendra overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kato as evidenced by Satyendra, including those proportions, which satisfy the presently claimed compositional requirements.
Kato further teaches the wheel has a rim and hub portion with similar microstructures, and that microstructure of the (whole) wheel (including rib, hub, web as shown in Figure 1; [0093]) is 90% or more by area fraction of pearlite microstructure, most desirably 100% pearlite, and the hub portion has a web portion ([0143]-[0144]; [0109]; Fig. 17).  Where 100% of the microstructure is pearlite, there is 0% of any other phase (by definition of 100% of a microstructure); therefore, the amount of pro-eutectoid cementite anywhere in the microstructure (including the two diagonal lines in a square visual field of 200 by 200 microns) is at maximum 0-10% in the entirety of the microstructure ([0143]), which includes hub, web and rim (Fig. 19).  These microstructure proportions disclosed by Kato overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kato, including those proportions, which satisfy the presently claimed microstructural requirements.
Kato additionally teaches a wheel comprises a hub, a rim with a tread and flange, and a web part between the hub and rim (Fig. 1; [0093]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784